NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted January 14, 2013*
                                Decided January 23, 2013

                                          Before

                            RICHARD A. POSNER, Circuit Judge 

                            DIANE P. WOOD, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 12‐3123

JAMES E. LUNDEEN, SR.,                         Appeal from the United States District
     Plaintiff‐Appellant,                      Court for the Southern District of Indiana,
                                               Indianapolis Division.
       v.
                                               No. 1:12‐cv‐00696‐SEB‐DKL
FRANCES L. KELLY, Director of Indiana
Professional License Agency                    Sarah Evans Barker,
       Defendant‐Appellee.                     Judge.


                                        O R D E R



       *
       After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
Appeal no. 12‐3123                                                                     Page 2

       Dr. James Lundeen appeals the denial of his motion for a preliminary injunction filed
in connection with his action under 42 U.S.C. § 1983 challenging provisions of the Indiana
Code used by the Medical Licensing Board of Indiana (“Indiana Board”) to suspend his
Indiana medical license. He had asked the district court to enjoin the Indiana Board from
enforcing its suspension order. We affirm. 

        Lundeen briefly held an unrestricted license to practice medicine in Indiana before it
was suspended by the Indiana Board in response to disciplinary action taken by the State
Medical Board of Ohio (“Ohio Board”). In May 2011, the Ohio Board had issued an
emergency order summarily suspending Lundeen’s Ohio medical license based on, among
other things, allegations that he was excessively and inappropriately prescribing narcotics
and failing to perform appropriate medical exams. The Ohio Board permanently revoked
his license seven months later. Upon learning of that ruling, the Attorney General of Indiana
asked the Indiana Board to suspend Lundeen’s license. The Indiana Board conducted a
hearing, and in May 2012 suspended Lundeen’s medical license indefinitely. See IND. CODE
§§  25‐1‐9‐4(a)(7), 25‐1‐9‐9(a)(2).

        Lundeen then sued the Executive Director of the Indiana Professional Licensing
Agency (Frances Kelly) in her official capacity, generally challenging the constitutionality of
the Indiana statutes invoked to suspend his license. He soon requested a temporary
restraining order or preliminary injunction, seeking to enjoin enforcement of the Indiana
Board’s suspension order. He argued (1) that he was likely to succeed on the merits because
the Indiana code provisions were overinclusive in that they authorized the Indiana Board to
discipline doctors like himself who have not engaged in any misconduct in the state; (2) that
he would suffer irreparable harm without an injunction because the suspension of his
license was tarnishing his reputation; (3) that he had no adequate remedy at law because
monetary damages would be difficult to assess; (4) and finally that the balance of harms
weighed in his favor because of the benefits that his reinstatement offered the public (in the
form of jobs and medical services).

       The district court denied Lundeen’s requests for injunctive relief. The court first
found Lundeen’s suit unlikely to succeed because the Indiana Board’s ruling was supported
by the Ohio Board’s decision to revoke his license. See IND. CODE § 25‐1‐9‐4(a)(7). The Ohio
Board based its decision on detailed findings about the danger that Lundeen’s continued
practice posed of serious harm to the public. Second, the court found no evidence showing
that Lundeen would suffer irreparable harm if his Indiana license were not immediately
restored. Third, the court rejected as speculative any argument that Lundeen lacked an
adequate remedy at law through recovery of money damages. Finally, balancing the harms,
the court found that the potential danger to Indiana residents of 
Appeal no. 12‐3123                                                                          Page 3

allowing Lundeen to practice far outweighed any harm he would suffer as a result of the
suspension. 

         Lundeen’s arguments on appeal are difficult to grasp, but he generally challenges
each of the district court’s conclusions regarding the threshold requirements for injunctive
relief. For example, he contests the court’s finding that he will not suffer irreparable harm in
the absence of an injunction, and asserts that the court wrongly assumed he would not be
able to find a job; to the contrary, he says, recruiters have offered him numerous positions
since February 2012. 

        We agree with the district court that Lundeen has not met his burden for obtaining
injunctive relief. He does not point to anything in the record to dispute the district court’s
finding that he failed to show he would suffer irreparable harm if his Indiana license were
not restored. See Bedrossian v. Northwestern Mem’l Hosp., 409 F.3d 840, 846 (7th Cir. 2005);
Anderson v. U.S.F. Logistics (IMC), Inc., 274 F.3d 470, 478 (7th Cir. 2001). Our review is
deferential at this stage, see Hoosier Energy Rural Electric Coop., Inc. v. John Hancock Life Ins.
Co., 582 F.3d 721, 726 (7th Cir. 2009), and, as the district court observed, Lundeen has not
shown that restoration of his license would enable him to secure a job, given his
employment history and the expiration of his Drug Enforcement Administration
registration. For that matter, Lundeen’s position on this point is hard to pin down, because
he asserted in his district court filings that he could not secure employment because of the
stigma associated with the Indiana Board’s discipline. 

        Lundeen also argues that the district court erred in concluding that he was unlikely
to succeed on the merits because it misinterpreted § 25‐1‐9‐9, which, in his view, does not
allow the Indiana Board to discipline doctors for misconduct in another state if they did not
receive their Indiana medical license through reciprocity. The statute as interpreted by the
district court, Lundeen contends, is overinclusive and violates his constitutional right to
equal protection.

       We are unpersuaded by Lundeen’s interpretation of the Indiana code. The district
court found that under Indiana law the Indiana Board was empowered to suspend
Lundeen’s license and he offers no support, either from the text of the code or rooted in
public policy, for his argument that the method one uses to obtain a medical license in
Indiana has any bearing on how the Indiana Board executes the state’s disciplinary
provisions. At most Lundeen asserts, without elaborating, that the district court’s
interpretation violates the Equal Protection Clause of the Fourteenth Amendment by
creating classes without a rational basis. But with nothing more than this conclusory 
Appeal no. 12‐3123                                                                        Page 4

assertion, Lundeen has not met even the low threshold for showing that his chances of
succeeding on the merits are better than negligible. See Michigan v. U.S. Army Corps of
Engineers, 667 F.3d 765, 782 (7th Cir. 2011); AM General Corp. v. Daimlerchrysler Corp., 311
F.3d 796, 803–04 (7th Cir. 2002). 

       Lundeen’s failure to meet two of the three threshold elements for obtaining
preliminary injunctive relief is sufficient to end our analysis here. See Kiel v. City of Kenosha,
236 F.3d 814, 817 (7th Cir. 2000); Thornton v. Barnes, 890 F.2d 1380, 1390 (7th Cir. 1989); see
also González‐Droz v. González‐Colon, 573 F.3d 75, 80 (1st Cir. 2009); Apotex, Inc. v. Food &
Drug Admin., 449 F.3d 1249, 1253–54 (D.C. Cir. 2006).
                                                                                        AFFIRMED.